On November 30, 1978, additional defendant American Red Cross filed preliminary objections to defendant’s complaint. On December 11, 1978, additional defendant Inter-State Blood Bank, Inc., of Pennsylvania filed preliminary objections to defendant’s complaint.
We will treat both sets of preliminary objections together since they raise the same issue. Both of the above-named additional defendants demurred to the claims in defendant’s complaint which are based on strict liability within the meaning of section 402A of the Restatement, 2d, Torts and breach of express and implied warranties arising out of the sale of blood. The additional defendants allege that these claims are improper under the terms of the Act of January 28, 1972, P.L. 20, 35 P.S. §10021. We agree that defendant is barred by this statute from basing claims against the objecting additional defendants on breach of implied warranty or strict liability. However, the statute does not bar a claim based upon an express warranty: Bartholomew v. Quakertown Hospital Association, 25 Bucks 250 *679(1974). Therefore, we sustain the additional defendants’ demurrers to the claims based on strict liability and implied warranty and said claims are dismissed. The demurrer to the express warranty claim is overruled.
ORDER
And now, February 14, 1979, upon consideration of the preliminary objections of additional defendants American Red Cross and Inter-State Blood Bank, Inc., of Pennsylvania, it is hereby ordered and decreed that said objections are sustained as to the causes of action based upon strict liability and implied warranty and denied as to the claim based upon express warranty.